DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 01/06/2020, 01/08/2020 & 07/16/2020 has been considered by the Examiner.

Claim Objections
Claims 4-5 & 15 are objected to because of the following informalities:  
A) In Claim 4, line 4, “saparated” should read “separated”
B) In Claim 15, line 2, “meber” should read “member”
C) Claim 5 is also objected due to their dependency on Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2009/0047890 A1 to Yano.

A) As per Claim 1, Yano teaches a ventilation member (Yano: Figure 1, Item 10) to be attached to an opening of a housing, the ventilation member comprising: 
a support (Yano: Figure 1, Item 2) having a through hole (Yano: Figure 2, Item 3) that serves as an air passage between inside and outside of the housing upon attaching the support to the opening; and 
an air-permeable membrane (Yano: Figure 6) disposed on the support and closing the through hole, the support comprising: 
a supporting portion (Yano: Figure 2, Item 15) in which the through hole is provided and at which the air-permeable membrane is disposed, and 
an insertion portion (Yano: Figure 2, Items 161) extending from the supporting portion and having an end with a hook, wherein the insertion portion bends in a direction closer to a central axis of the ventilation member while the hook is passing through the opening by being inserted into the opening, and fixes the ventilation member to the opening with the hook engaging the housing after passing through the opening, 
the ventilation member having a stopper portion (Yano: Figure 2, Item 162) with which bending of the insertion portion in the direction is restricted within an elastically deformable range of the insertion portion during the insertion into the opening.

B) As per Claim 2, Yano teaches that the supporting portion has the stopper portion, independently from the insertion portion (Yano: Figure 2, Items 161 & 162 are separate from top supporting portion such that 161 hooks hit Item 162 when fully bent), and the stopper portion restricts bending of the insertion portion in the direction within the elastically deformable range of the insertion portion by making contact with the insertion portion bending in the direction during the insertion into the opening.

C) As per Claim 3, Yano teaches that the stopper portion is a columnar portion extending from the supporting portion (Yano: Figure 2, Item 162).

D) As per Claim 4, Yano teaches that the support has two or more of the insertion portions, 
said two or more of the insertion portions being disposed to overlap an imaginary circle centered on the central axis and being separated from one another along the circle as viewed along the central axis from the end side of the insertion portions, 
the stopper portion being disposed to overlap the circle and lie between the insertion portions that are adjacent one another along the circle, as viewed along the central axis from the end side of the insertion portions (Yano: Figure 2, two Items 161 & Item 162 is on same circle as Item 161).

E) As per Claim 5, Yano teaches that an imaginary circle centered on the central axis and contacting an outer circumferential surface of the stopper portion has a diameter equal to or less than the diameter of an imaginary circle centered on the central axis and contacting outer circumferential surfaces of the insertion portions, as viewed along the central axis from the end side of the insertion portions (Yano: Figure 2, two Items 161 & Item 162 is on same circle as Item 161).

F) As per Claim 14, Yano teaches that the ventilation member further comprises a sealing member disposed around the insertion portion (Yano: Figure 2, Item 9).

G) As per Claim 15, Yano teaches that the ventilation member further comprises a protecting cover for protecting the air-permeable membrane (Yano: Figure 2, Item 11).


Claim(s) 1 & 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2014/0290488 A1 to Uemura.

A) As per Claim 1, Uemura teaches a ventilation member (Uemura: Figure 1) to be attached to an opening of a housing, the ventilation member comprising: 
a support (Uemura: Figure 1, Item 4) having a through hole (Uemura: Figure 1, Item 3) that serves as an air passage between inside and outside of the housing upon attaching the support to the opening; and 
an air-permeable membrane (Uemura: Figure 1, Item 2) disposed on the support and closing the through hole, the support comprising: 
a supporting portion (Uemura: Figure 2, Item 11) in which the through hole is provided and at which the air-permeable membrane is disposed, and 
an insertion portion (Uemura: Figure 3, Item 31 to Item 34) extending from the supporting portion and having an end with a hook, wherein the insertion portion bends in a direction closer to a central axis of the ventilation member while the hook is passing through the opening by being inserted into the opening, and fixes the ventilation member to the opening with the hook engaging the housing after passing through the opening, 
the ventilation member having a stopper portion with which bending of the insertion portion in the direction is restricted within an elastically deformable range of the insertion portion during the insertion into the opening (Uemura: Figure 5, inside face of Item 31 with Items 33 would hit when bent to the fullest extent).

B) As per Claim 9, Uemura teaches that the support has two or more of the insertion portions, 3said two or more of the insertion portions each having the stopper portion, and said two or more of the insertion portions upon being equally bent in the direction and upon the stopper portions of the adjacent insertion portions making contact with one another having a bend directed in the direction and confined within the elastically deformable range (Uemura: Figure 4, Items 33 would contact when fully bent).

C) As per Claim 10, Uemura teaches that the stopper portions are located at side surfaces of the insertion portions (Uemura: Figure 4, Item 33).

D) As per Claim 11, Uemura teaches that said two or more of the insertion portions are disposed to overlap an imaginary circle centered on the central axis and are separated from one another along the circle, as viewed along the central axis from the end side of the insertion portions (Uemura: best shown in Figure 5, Items 31).

E) As per Claim 12, Uemura teaches that the insertion portion has an inner side surface having a portion that protrudes into an inner side of an imaginary circle centered on the central axis and running through end portions of the inner side surface in a width direction of the inner side surface, as viewed along the central axis from the end side of the insertion portion (Uemura: best shown in Figure 5 with circle formed on ends of Item 33 such that inward surface of 31 is inside the circle)).

F) As per Claim 13, Uemura teaches that the inner side surface is a flat surface (According to Merriam-Webster, flat is defined as “having a relatively smooth or even surface”. In this case, the inward face of Item 31 with Items 33 is smooth, though not planar).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of JPS58036613U1 to, hereafter [613].

A) As per Claim 6, Yano teaches all the limitations except that the stopper portion is disposed between the insertion portion and the central axis, or overlaps the central axis, as viewed along the central axis from the end side of the insertion portion.
However, [613] teaches a stopper portion is disposed between the insertion portion and the central axis, or overlaps the central axis, as viewed along the central axis from the end side of the insertion portion ([613]: Figures 4-5, Item 6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yano by making the stopper a cylinder in the middle, as taught by [613], with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Yano with these aforementioned teachings of [613] since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the stopper of [613] for the stopper of Yano. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 7, Yano in view of [613] teaches that the stopper portion is disposed to overlap the through hole as viewed along the central axis from the end side of the insertion portion ([613]: Figures 4-5, Item 6).

C) As per Claim 8, Yano in view of [613] teaches that inside of the stopper portion has the air passage being in communication with the through hole ([613]: Figures 4-5, Item 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762